Citation Nr: 0636808	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-06 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than May 18, 1999, 
for the grant of service connection for tinnitus and hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts  that granted service connection for 
tinnitus and hearing loss, evaluated as 10 percent and 40 
percent disabling effective May 18, 1999.  The veteran filed 
a timely appeal, challenging only the effective date assigned 
for these conditions.


FINDINGS OF FACT

1.  The veteran's application to reopen a previously denied 
claim of entitlement to service connection for hearing loss 
was received on May 18, 1999.

4.  In a June 2004 decision, the RO granted service 
connection for tinnitus and hearing loss, effective May 18, 
1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 18, 1999, 
for a grant of service connection for tinnitus and hearing 
loss, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155(a), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in August 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim for an earlier effective date for his 
service-connected tinnitus and hearing loss, as well as the 
type of evidence VA would assist him in obtaining.  The 
veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims.  He 
and his representative were advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  The veteran was provided with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply  all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies to the claim at issue.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes below that the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service treatment records, the veteran's 
testimony before the Board, VA examination reports, and 
statements submitted by the veteran and his representative in 
support of his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Earlier effective date for tinnitus and hearing loss. 

The record shows that the veteran originally filed a claim of 
entitlement to service connection for hearing loss in March 
1985.  The claim was denied by the RO in June 1985 and by the 
Board in March 1986.  The veteran filed multiple motions for 
reconsideration, which were denied in May and August 1986, 
and in April and June 1987.

In May 1999, the veteran filed an application to reopen his 
previously denied claim of entitlement to service connection 
for hearing loss.  This claim was received at the RO on May 
18, 1999.  After an initial denial and an appeal to the 
Board, the RO, in a June 2004 rating decision, granted 
service connection for tinnitus and hearing loss, evaluated 
as 10 percent and 40 percent disabling, respectively.  
Service connection for these conditions was made effective as 
of May 18, 1999, the date of his application to reopen his 
claim. 

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  In addition, where a claim is received 
after a final disallowance, the effective date of the claim 
shall be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(q)(r).

As noted above, the veteran asserted a claim of entitlement 
to service connection for hearing loss on May 18, 1999, which 
is the date of receipt of his application to reopen his 
previously denied claim for hearing loss.  Based on 38 
U.S.C.A. § 5110(a), therefore, the RO granted the earliest 
effective date for a grant of service connection for tinnitus 
and hearing loss that the law allows.  38 C.F.R. § 3.400 
(q),(r).

In his statements, however, the veteran contends that an 
effective date prior to May 18, 1999 is warranted.  He 
asserts that the effective date should be March 2, 1985, the 
date of claim for his previously denied claim of service 
connection.  As noted above, however, the Board denied 
service connection for this condition in May 1986, and after 
several motions for reconsideration were denied, the matter 
became final.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).   Because the effective date 
for a grant of service connection, for a claim received after 
a final disallowance, is the later of the date of receipt of 
the new claim or the date the entitlement arose, an effective 
date of March 2, 1985 is precluded.  38 C.F.R. § 3.400 
(q)(ii).  In this case, the date of receipt of the veteran's 
new claim after final disallowance was May 18, 1999.  

In addition, the Board notes that records of the veteran's 
care for his conditions are not adequate to serve as a claim 
of service connection.  While it is true that any 
communication or action indicating an intent to apply for one 
or more benefits administered by VA may be considered an 
informal claim, see 38 C.F.R. § 3.155(a), "[t]he mere 
presence of the medical evidence [in the record] does not 
establish an intent on the part of the veteran" to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  Records of the veteran's treatment 
for tinnitus and hearing loss dated prior to filing his claim 
of entitlement to service connection, therefore, cannot by 
themselves serve as a claim of service connection.  The mere 
receipt of medical records cannot be construed as an informal 
claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

For the foregoing reasons, the veteran's claim of entitlement 
to an earlier effective dated for his service-connected 
tinnitus and hearing loss must be denied.  


ORDER

An effective date of service connection for tinnitus and 
hearing loss, prior to May 18, 1999, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


